Citation Nr: 1439428	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for residuals of a right hand injury.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to January 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the New York, New York Department of Veteran Affairs (VA) Regional Office (RO).  In November 2013, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for additional development.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claim of service connection for residuals of a right hand injury, the Board's November 2013 remand noted (in part):

"[T]he diagnosis offered on VA examination "history of right hand fractures of the fifth, fourth, third, second dorsal [sic] metacarpals of the right hand" (which remained unchanged in the addendum) is, in essence, a nondiagnosis.  It does not acknowledge whether or not there is a current disability (diagnosis, pathology, symptoms), nor does it exclude that there may be one.  The Veteran told the examiner that since the injury in service, he experiences some pain and weakness in his right hand with flare-ups occurring with weather changes.

Accordingly, another VA examination to determine whether or not the Veteran has a current disability as a residual of his documented right hand injury in service is necessary."  

The Board's November 2013 remand ordered an orthopedic examination of the Veteran and the examiner was to provide an opinion as to whether or not the Veteran has a current right hand disability (or if none was found, to specify such with explanation) and the nature of any such disability, and whether or not such disability was related to the Veteran's active duty service, to include the documented injury therein. 

On January 2014 VA examination, pursuant to the November 2013 Board remand, the examiner noted the Veteran's complaints of occasional numbness and stiffness in his right hand, particularly with exposure to cold weather.  The examiner noted a diagnosis of a right hand contusion with an onset of 1963 and opined that "there are [sic] no current right hand diagnosis and disability related to his claimed right hand injury."  This response leaves unclear whether or not the Veteran has a current right hand disability, as the examiner (just as the July 2010 VA examiner) did not explicitly acknowledge the presence of a current disability, but also did not exclude that there may be one. 

In light of the Veteran's continued reports of weakness and stiffness in his right hand and the lack of a clear opinion on whether or not a current right hand disability exists, a remand for clarification is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's claims file to be returned to the January 2014 VA examiner, or if unavailable to another appropriate physician (who should then also examine the Veteran), to determine whether or not the Veteran has a current right hand disability and provide an opinion that responds to the following [For the sake of clarity, the examiner should respond to requests (a) and (b) below separately.]:

a) Please identify by diagnosis each current right hand disability entity found (if no disability is diagnosed, please reconcile that conclusion with the Veteran's reports of weakness, pain, and stiffness in his right hand). 

b)  As to each current right hand disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including as due to the documented injury therein?

The examiner must fully explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual findings/official record and the history provided/allegations made).

3.  The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

